Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 1 of 14 Page ID #:90



   1   Jennifer A. Kuenster, State Bar No. 104607
       jkuenster@nixonpeabody.com
   2   Leon V. Roubinian, State Bar No. 226893
       lroubinian@nixonpeabody.com
   3   NIXON PEABODY LLP nd
       One Embarcadero Center, 32 Floor
   4   San Francisco, CA 94111-3600
       Telephone: (415) 984-8200
   5   Fax: (415) 984-8300
   6   Kristi J. Livedalen, State Bar No. 155207
       klivedalen@nixonpeabody.com
   7   Jeanette C. Suarez, State Bar No. 255141
       jsuarez@nixonpeabody.com
   8   NIXON PEABODY LLP
       300 South Grand Avenue, Suite 4100
   9   Los Angeles, CA 90071
       Telephone: (213) 629-6000
  10   Fax: (213) 629-6001
  11   Attorneys for Defendant
       FCA US LLC
  12

  13
                                UNITED STATES DISTRICT COURT
  14
                               CENTRAL DISTRICT OF CALIFORNIA
  15

  16
       SANDRA COREA, an individual,                   Case No.: 2:20-CV-01109-PSG-PLA
  17
                  Plaintiff,                          DISCOVERY MATTER
  18
                  v.                                  STIPULATED
  19                                                  PROTECTIVE ORDER
       FCA US LLC, A Delaware Limited
  20   Liability Company; and DOES 1 through
       20, inclusive,
  21
                  Defendant.
  22

  23   1.         A. PURPOSES AND LIMITATIONS
  24              Discovery in this action is likely to involve production of confidential,
  25   proprietary, or private information for which special protection from public
  26   disclosure and from use for any purpose other than prosecuting this litigation may be
  27   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  28
                                                                STIPULATED PROTECTIVE ORDER
                                                                         2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 2 of 14 Page ID #:91



   1   the following Stipulated Protective Order. The parties acknowledge that this Order
   2   does not confer blanket protections on all disclosures or responses to discovery and
   3   that the protection it affords from public disclosure and use extends only to the
   4   limited information or items that are entitled to confidential treatment under the
   5   applicable legal principles. The parties further acknowledge, as set forth in Section
   6   12.3, below, that this Stipulated Protective Order does not entitle them to file
   7   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
   8   that must be followed and the standards that will be applied when a party seeks
   9   permission from the court to file material under seal.
  10              B. GOOD CAUSE STATEMENT
  11              FCA US may produce documents which contain proprietary design materials,
  12   engineering design and testing information, as well as proprietary internal processes
  13   and procedures for the handling of warranty related concerns and design
  14   improvements. FCA US contends that public disclosure of such documents would
  15   be of substantial interest to FCA US’s competitors and disclosure of the materials
  16   would harm FCA US’s competitive position in the industry.
  17              Such confidential and proprietary materials and information may also consist
  18   of other confidential business or financial information, information regarding
  19   confidential business practices, or other confidential research, development, or
  20   commercial information (including information implicating privacy rights of third
  21   parties), information otherwise generally unavailable to the public, or which may be
  22   privileged or otherwise protected from disclosure under state or federal statutes,
  23   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  24   information, to facilitate the prompt resolution of disputes over confidentiality of
  25   discovery materials, to adequately protect information the parties are entitled to
  26   keep confidential, to ensure that the parties are permitted reasonable necessary uses
  27   of such material in preparation for and in the conduct of trial, to address their
  28
                                                                  STIPULATED PROTECTIVE ORDER
                                                   -2-                     2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 3 of 14 Page ID #:92



   1   handling at the end of the litigation, and serve the ends of justice, a protective order
   2   for such information is justified in this matter.
   3   2.         DEFINITIONS
   4              2.1     Action: This pending federal lawsuit.
   5              2.2     Challenging Party: a Party or Non-Party that challenges the designation
   6   of information or items under this Order.
   7              2.3     “CONFIDENTIAL” Information or Items: information (regardless of
   8   how it is generated, stored or maintained) or tangible things that qualify for protection
   9   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  10   Cause Statement.
  11              2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
  12   their support staff).
  13              2.5     Designating Party: a Party or Non-Party that designates information or
  14   items that it produces in disclosures or in responses to discovery as
  15   “CONFIDENTIAL.”
  16              2.6     Disclosure or Discovery Material: all items or information, regardless
  17   of the medium or manner in which it is generated, stored, or maintained (including,
  18   among other things, testimony, transcripts, and tangible things), that are produced or
  19   generated in disclosures or responses to discovery in this matter.
  20              2.7     Expert: a person with specialized knowledge or experience in a matter
  21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  22   an expert witness or as a consultant in this Action.
  23              2.8     House Counsel: attorneys who are employees of a party to this Action.
  24   House Counsel does not include Outside Counsel of Record or any other outside
  25   counsel.
  26              2.9     Non-Party: any natural person, partnership, corporation, association, or
  27   other legal entity not named as a Party to this action.
  28
                                                                     STIPULATED PROTECTIVE ORDER
                                                     -3-                      2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 4 of 14 Page ID #:93



   1              2.10    Outside Counsel of Record: attorneys who are not employees of a party
   2   to this Action but are retained to represent or advise a party to this Action and have
   3   appeared in this Action on behalf of that party or are affiliated with a law firm which
   4   has appeared on behalf of that party, and includes support staff.
   5              2.11    Party: any party to this Action, including all of its officers, directors,
   6   employees, consultants, retained experts, and Outside Counsel of Record (and their
   7   support staffs).
   8              2.12    Producing Party: a Party or Non-Party that produces Disclosure or
   9   Discovery Material in this Action.
  10              2.13    Professional Vendors: persons or entities that provide litigation support
  11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  13   and their employees and subcontractors.
  14              2.14    Protected Material:    any Disclosure or Discovery Material that is
  15   designated as “CONFIDENTIAL.”
  16              2.15    Receiving Party: a Party that receives Disclosure or Discovery Material
  17   from a Producing Party.
  18   3.         SCOPE
  19              The protections conferred by this Stipulation and Order cover not only
  20   Protected Material (as defined above), but also (1) any information copied or
  21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  22   compilations of Protected Material; and (3) any testimony, conversations, or
  23   presentations by Parties or their Counsel that might reveal Protected Material.
  24              Any use of Protected Material at trial shall be governed by the orders of the
  25   trial judge. This Order does not govern the use of Protected Material at trial.
  26   4.         DURATION
  27              Even after final disposition of this litigation, the confidentiality obligations
  28   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                      STIPULATED PROTECTIVE ORDER
                                                      -4-                      2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 5 of 14 Page ID #:94



   1   otherwise in writing or a court order otherwise directs. Final disposition shall be
   2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   3   or without prejudice; and (2) final judgment herein after the completion and
   4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   5   including the time limits for filing any motions or applications for extension of time
   6   pursuant to applicable law.
   7   5.         DESIGNATING PROTECTED MATERIAL
   8              5.1     Exercise of Restraint and Care in Designating Material for Protection.
   9   Each Party or Non-Party that designates information or items for protection under
  10   this Order must take care to limit any such designation to specific material that
  11   qualifies under the appropriate standards. The Designating Party must designate for
  12   protection only those parts of material, documents, items, or oral or written
  13   communications that qualify so that other portions of the material, documents, items,
  14   or communications for which protection is not warranted are not swept unjustifiably
  15   within the ambit of this Order.
  16              Mass, indiscriminate, or routinized designations are prohibited. Designations
  17   that are shown to be clearly unjustified or that have been made for an improper
  18   purpose (e.g., to unnecessarily encumber the case development process or to impose
  19   unnecessary expenses and burdens on other parties) may expose the Designating
  20   Party to sanctions.
  21              If it comes to a Designating Party’s attention that information or items that it
  22   designated for protection do not qualify for protection, that Designating Party must
  23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  24              5.2     Manner and Timing of Designations. Except as otherwise provided in
  25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  27   under this Order must be clearly so designated before the material is disclosed or
  28   produced.
                                                                    STIPULATED PROTECTIVE ORDER
                                                    -5-                      2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 6 of 14 Page ID #:95



   1              Designation in conformity with this Order requires:
   2                      (a)   for information in documentary form (e.g., paper or electronic
   3   documents, but excluding transcripts of depositions or other pretrial or trial
   4   proceedings), that the Producing Party affix at a minimum, the legend
   5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   6   contains protected material. If only a portion or portions of the material on a page
   7   qualifies for protection, the Producing Party also must clearly identify the protected
   8   portion(s) (e.g., by making appropriate markings in the margins).
   9              A Party or Non-Party that makes original documents available for inspection
  10   need not designate them for protection until after the inspecting Party has indicated
  11   which documents it would like copied and produced. During the inspection and
  12   before the designation, all of the material made available for inspection shall be
  13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  14   it wants copied and produced, the Producing Party must determine which documents,
  15   or portions thereof, qualify for protection under this Order. Then, before producing
  16   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  17   legend” to each page that contains Protected Material. If only a portion or portions
  18   of the material on a page qualifies for protection, the Producing Party also must
  19   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  20   margins).
  21                      (b)   for testimony given in depositions that the Designating Party
  22   identify the Disclosure or Discovery Material on the record, before the close of the
  23   deposition all protected testimony.
  24                      (c)   for information produced in some form other than documentary
  25   and for any other tangible items, that the Producing Party affix in a prominent place
  26   on the exterior of the container or containers in which the information is stored the
  27   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  28
                                                                  STIPULATED PROTECTIVE ORDER
                                                    -6-                    2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 7 of 14 Page ID #:96



   1   protection, the Producing Party, to the extent practicable, shall identify the protected
   2   portion(s).
   3              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
   4   failure to designate qualified information or items does not, standing alone, waive
   5   the Designating Party’s right to secure protection under this Order for such material.
   6   Upon timely correction of a designation, the Receiving Party must make reasonable
   7   efforts to assure that the material is treated in accordance with the provisions of this
   8   Order.
   9   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  10              6.1     Timing of Challenges.    Any Party or Non-Party may challenge a
  11   designation of confidentiality at any time that is consistent with the Court’s
  12   Scheduling Order.
  13              6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  14   resolution process under Local Rule 37.1 et seq.
  15              6.3     The burden of persuasion in any such challenge proceeding shall be on
  16   the Designating Party. Frivolous challenges, and those made for an improper purpose
  17   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  18   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  19   or withdrawn the confidentiality designation, all parties shall continue to afford the
  20   material in question the level of protection to which it is entitled under the Producing
  21   Party’s designation until the Court rules on the challenge.
  22   7.         ACCESS TO AND USE OF PROTECTED MATERIAL
  23              7.1     Basic Principles. A Receiving Party may use Protected Material that is
  24   disclosed or produced by another Party or by a Non-Party in connection with this
  25   Action only for prosecuting, defending, or attempting to settle this Action. Such
  26   Protected Material may be disclosed only to the categories of persons and under the
  27   conditions described in this Order.          When the Action has been terminated, a
  28
                                                                   STIPULATED PROTECTIVE ORDER
                                                    -7-                     2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 8 of 14 Page ID #:97



   1   Receiving Party must comply with the provisions of section 13 below (FINAL
   2   DISPOSITION).
   3              Protected Material must be stored and maintained by a Receiving Party at a
   4   location and in a secure manner that ensures that access is limited to the persons
   5   authorized under this Order.
   6              7.2     Disclosure of “CONFIDENTIAL” Information or Items.                Unless
   7   otherwise ordered by the court or permitted in writing by the Designating Party, a
   8   Receiving          Party     may     disclose   any    information   or   item   designated
   9   “CONFIDENTIAL” only to:
  10                      (a)     the Receiving Party’s Outside Counsel of Record in this Action,
  11   as well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13                      (b)     the officers, directors, and employees (including House Counsel)
  14   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  15                      (c)     Experts (as defined in this Order) of the Receiving Party to whom
  16   disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18                      (d)     the court and its personnel;
  19                      (e)     court reporters and their staff;
  20                      (f)     professional jury or trial consultants, mock jurors, and
  21   Professional Vendors to whom disclosure is reasonably necessary for this Action and
  22   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23                      (g)     the author or recipient of a document containing the information
  24   or a custodian or other person who otherwise possessed or knew the information;
  25                      (h)     during their depositions, witnesses, and attorneys for witnesses,
  26   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  27   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  28   will not be permitted to keep any confidential information unless they sign the
                                                                      STIPULATED PROTECTIVE ORDER
                                                        -8-                    2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 9 of 14 Page ID #:98



   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   2   agreed by the Designating Party or ordered by the court. Pages of transcribed
   3   deposition testimony or exhibits to depositions that reveal Protected Material may be
   4   separately bound by the court reporter and may not be disclosed to anyone except as
   5   permitted under this Stipulated Protective Order; and
   6                      (i)   any mediator or settlement officer, and their supporting
   7   personnel, mutually agreed upon by any of the parties engaged in settlement
   8   discussions.
   9   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  10              IN OTHER LITIGATION
  11              If a Party is served with a subpoena or a court order issued in other litigation
  12   that compels disclosure of any information or items designated in this Action as
  13   “CONFIDENTIAL,” that Party must:
  14                      (a)   promptly notify in writing the Designating Party.           Such
  15   notification shall include a copy of the subpoena or court order;
  16                      (b)   promptly notify in writing the party who caused the subpoena or
  17   order to issue in the other litigation that some or all of the material covered by the
  18   subpoena or order is subject to this Protective Order. Such notification shall include
  19   a copy of this Stipulated Protective Order; and
  20                      (c)   cooperate with respect to all reasonable procedures sought to be
  21   pursued by the Designating Party whose Protected Material may be affected.
  22              If the Designating Party timely seeks a protective order, the Party served with
  23   the subpoena or court order shall not produce any information designated in this
  24   action as “CONFIDENTIAL” before a determination by the court from which the
  25   subpoena or order issued, unless the Party has obtained the Designating Party’s
  26   permission. The Designating Party shall bear the burden and expense of seeking
  27   protection in that court of its confidential material and nothing in these provisions
  28   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                    STIPULATED PROTECTIVE ORDER
                                                    -9-                      2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 10 of 14 Page ID #:99



   1   to disobey a lawful directive from another court.
   2   9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   3              PRODUCED IN THIS LITIGATION
   4                      (a)   The terms of this Order are applicable to information produced
   5   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   6   information produced by Non-Parties in connection with this litigation is protected
   7   by the remedies and relief provided by this Order. Nothing in these provisions should
   8   be construed as prohibiting a Non-Party from seeking additional protections.
   9                      (b)   In the event that a Party is required, by a valid discovery request,
  10   to produce a Non-Party’s confidential information in its possession, and the Party is
  11   subject to an agreement with the Non-Party not to produce the Non-Party’s
  12   confidential information, then the Party shall:
  13                            (1)   promptly notify in writing the Requesting Party and the
  14   Non-Party that some or all of the information requested is subject to a confidentiality
  15   agreement with a Non-Party;
  16                            (2)   promptly provide the Non-Party with a copy of the
  17   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  18   reasonably specific description of the information requested; and
  19                            (3)   make the information requested available for inspection by
  20   the Non-Party, if requested.
  21                      (c)   If the Non-Party fails to seek a protective order from this court
  22   within 14 days of receiving the notice and accompanying information, the Receiving
  23   Party may produce the Non-Party’s confidential information responsive to the
  24   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  25   Party shall not produce any information in its possession or control that is subject to
  26   the confidentiality agreement with the Non-Party before a determination by the court.
  27   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  28   of seeking protection in this court of its Protected Material.
                                                                      STIPULATED PROTECTIVE ORDER
                                                     - 10 -                    2:20-CV-01109-PSG-PLA
       4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 11 of 14 Page ID #:100



    1   10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    7   persons to whom unauthorized disclosures were made of all the terms of this Order,
    8   and (d) request such person or persons to execute the “Acknowledgment and
    9   Agreement to Be Bound” that is attached hereto as Exhibit A.
   10   11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   11              PROTECTED MATERIAL
   12              When a Producing Party gives notice to Receiving Parties that certain
   13   inadvertently produced material is subject to a claim of privilege or other protection,
   14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   16   may be established in an e-discovery order that provides for production without prior
   17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   18   parties reach an agreement on the effect of disclosure of a communication or
   19   information covered by the attorney-client privilege or work product protection, the
   20   parties may incorporate their agreement in the stipulated protective order submitted
   21   to the court.
   22   12.        MISCELLANEOUS
   23              12.1    Right to Further Relief. Nothing in this Order abridges the right of any
   24   person to seek its modification by the Court in the future.
   25              12.2    Right to Assert Other Objections. By stipulating to the entry of this
   26   Protective Order no Party waives any right it otherwise would have to object to
   27   disclosing or producing any information or item on any ground not addressed in this
   28
                                                                      STIPULATED PROTECTIVE ORDER
                                                      - 11 -                   2:20-CV-01109-PSG-PLA
        4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 12 of 14 Page ID #:101



    1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    2   ground to use in evidence of any of the material covered by this Protective Order.
    3              12.3    Filing Protected Material. A Party that seeks to file under seal any
    4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    5   only be filed under seal pursuant to a court order authorizing the sealing of the
    6   specific Protected Material at issue. If a Party’s request to file Protected Material
    7   under seal is denied by the court, then the Receiving Party may file the information
    8   in the public record unless otherwise instructed by the court.
    9   13.        FINAL DISPOSITION
   10              After the final disposition of this Action, as defined in paragraph 4, within 60
   11   days of a written request by the Designating Party, each Receiving Party must return
   12   all Protected Material to the Producing Party or destroy such material. As used in
   13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   14   summaries, and any other format reproducing or capturing any of the Protected
   15   Material. Whether the Protected Material is returned or destroyed, the Receiving
   16   Party must submit a written certification to the Producing Party (and, if not the same
   17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   18   (by category, where appropriate) all the Protected Material that was returned or
   19   destroyed and (2)affirms that the Receiving Party has not retained any copies,
   20   abstracts, compilations, summaries or any other format reproducing or capturing any
   21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   24   reports, attorney work product, and consultant and expert work product, even if such
   25   materials contain Protected Material. Any such archival copies that contain or
   26   constitute Protected Material remain subject to this Protective Order as set forth in
   27   Section 4 (DURATION).
   28
                                                                     STIPULATED PROTECTIVE ORDER
                                                     - 12 -                   2:20-CV-01109-PSG-PLA
        4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 13 of 14 Page ID #:102



    1   14.        Any violation of this Order may be punished by any and all appropriate
    2   measures including, without limitation, contempt proceedings and/or monetary
    3   sanctions.
    4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5
                                                            THE BARRY LAW FIRM
    6
        DATED: August 14, 2020                                  /s/ Elizabeth Quinn
    7                                                       Attorneys for Plaintiff
                                                            Sandra Corea
    8
                                                            NIXON PEABODY LLP
    9
        DATED: August 14, 2020                                 /s/ Leon V. Roubinian
   10                                                       Attorneys for Defendant
                                                            FCA US LLC
   11

   12   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   13           August 25, 2020
        DATED: ______________
                                                     _________________________________
   14                                                HON. PAUL L. ABRAMS
                                                     United States Magistrate Judge
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                      STIPULATED PROTECTIVE ORDER
                                                   - 13 -                      2:20-CV-01109-PSG-PLA
        4819-9425-3252.1
Case 2:20-cv-01109-PSG-PLA Document 15 Filed 08/25/20 Page 14 of 14 Page ID #:103



    1                                            EXHIBIT A
    2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3              I,      ______________________       [print   or    type    full    name],    of
    4   ______________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Stipulated Protective Order
    6   that was issued by the United States District Court for the Central District of
    7   California on [date] in the case of Sandra Corea, United States District Court for the
    8   Central District of California Case No. 2:20-cv-01109-PSG-PJW. I agree to comply
    9   with and to be bound by all the terms of this Stipulated Protective Order and I
   10   understand and acknowledge that failure to so comply could expose me to sanctions
   11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
   12   in any manner any information or item that is subject to this Stipulated Protective
   13   Order to any person or entity except in strict compliance with the provisions of this
   14   Order.
   15              I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint _____________________ [print or type
   19   full name] of ____________________________ [print or type full address and
   20   telephone number] as my California agent for service of process in connection with
   21   this action or any proceedings related to enforcement of this Stipulated Protective
   22   Order.
   23

   24   Date:
   25   City and State where sworn and signed:
   26   Printed name:
   27   Signature:
   28
                                                                      STIPULATED PROTECTIVE ORDER
                                                                               2:20-CV-01109-PSG-PLA
        4819-9425-3252.1
